 1                                                    The Honorable Ricardo S. Martinez
 2                            UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF WASHINGTON
 3
                                       AT SEATTLE
 4
      UNITED STATES OF AMERICA,
 5
                                           Plaintiff, NO. 2:05-cr-00273-RSM
 6
                            v.                        ORDER GRANTING AN EXTENSION
 7
                                                      OF TIME
      TERRY LAMELL EZELL,
 8
                                         Defendant.
 9
10
11         This Court, having considered the stipulation of the parties, hereby directs that:
12         1.      The United States file its response to the motion of the Defendant for a
13 reduction in sentence under the First Step Act on or before August 16, 2019; and
14         2.      The defense counsel file any reply on or before September 5, 2019.
15         SO ORDERED this 29th day of July, 2019.
16
17
18
19
20
                                               A
                                               RICARDO S. MARTINEZ
21                                             UNITED STATES DISTRICT JUDGE

22
23 Presented by:
24
   s/Helen J. Brunner
25 HELEN J. BRUNNER
26 Assistant United States Attorney
27
28

     ORDER GRANTING AN EXTENSION OF TIME                                     UNITED STATES ATTORNEY
                                                                            700 STEWART STREET, SUITE 5200
     United States v. Terry Lamell Ezell
                                                                              SEATTLE, WASHINGTON 98101
     2:05-cr-00273 - RSM                                                            (206) 553-7970
